Citation Nr: 0704709	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a bilateral eye 
disability, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for Parkinson's 
disease, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The veteran testified before a Decision Review Officer at the 
RO in September 2003.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  The veteran did not participate in a radiation risk 
activity.

2.  Skin cancer was not manifest in service and is unrelated 
to service.

3.  A bilateral eye disability was not manifest in service 
and is unrelated to service.

4.  Parkinson's disease was not manifest in service or within 
one year of separation and is unrelated to service.




CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
and malignancy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2006).

3.  Parkinson's disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
August 2002, after the enactment of the VCAA.  A letter dated 
in September 2002, prior to the initial adjudication of the 
veteran's claim, discussed the evidence necessary to 
establish entitlement to service connection.  It asked the 
veteran to submit or identify evidence in support of his 
claim.

In a November 2003 letter, the RO asked the veteran to answer 
questions concerning his claimed exposure to radiation.  He 
was asked to submit medical evidence tending to show that 
exposure to radiation caused a disease or injury which had 
continued to the present.  

A December 2005 letter told the veteran what evidence was 
outstanding.  The veteran was told of  the assistance VA 
would provide in obtaining evidence in support of his claim.  
In a March 2006 letter, the veteran was told how VA 
establishes effective dates and disability ratings.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  The Defense Threat Reduction 
Agency has been solicited for information concerning the 
veteran's possible exposure to radiation.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran indicated in a 
January 2006 statement that he had no further evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's skin, visual acuity, or neurological symptoms.  The 
separation examination disclosed that the eyes, skin and 
nervous system were normal.

With his August 2002 claim, the veteran submitted a statement 
dated in May 2002, indicating that he had served in the Navy 
aboard the USS Quincy, CA71.  He related that he had 
participated in the invasion on Okinawa, and that the ship 
had also steamed to the shores of the Japanese homeland and 
bombarded important cities.  He stated that he was told that 
the ship was 50 miles from the cities of Hiroshima and 
Nagasaki when the atomic bombs were dropped.

Service personnel records reflect the veteran's participation 
in various operations in the Pacific, including those 
involving Japan.

Treatment  notes from K.G., M.D. indicate that the veteran 
was diagnosed with Parkinson's disease in August 1999.  It 
was noted that he had a history of tripping about one and 
one-half years earlier.

VA treatment records show that the veteran was discovered to 
have basal cell carcinoma in July 2001.  He was subsequently 
treated for other skin lesions.

A September 2002 letter from M.R.S., M.D. indicates that the 
veteran was status post cataract surgery bilaterally and had 
also undergone recent laser discission of an opacified 
posterior capsule.  He noted that recent examination had 
shown decreased visual acuity, as well as bilateral 
pseudophakia and a large central posterior vitreous 
condensation.  

In a June 2003 statement, a service colleague of the veteran 
wrote that he served with the veteran aboard the USS Quincy.  
He noted that they were 50 to 60 miles from the bomb drop.  
He indicated that he was the Captain's yeoman at the time, 
and that the Captain had told him of their proximity to the 
bombings.  

Another service colleague also submitted a statement dated in 
June 2003.  He stated that he served with the veteran on the 
same 40 mm gun mount.  He noted that after the Quincy 
bombarded the city of Kamaishi, it patrolled the coast of 
Japan.  He claimed that when the atom bombs were dropped, the 
ship was just off shore.

At his September 2003 hearing, the veteran maintained that 
his ship was about 50 miles from the areas that were bombed.  
He testified that a service colleague who had served with him 
on the Quincy had been treated for cancer on his lower lip 
and chin.  The veteran stated that his first diagnosis with 
skin cancer was about four years previously.  

In November 2003, the veteran submitted a statement 
concerning his claimed exposure to radiation.  He asserted 
that he was approximately 50 miles from the cities or 
Hiroshima and Nagasaki when the United States dropped atomic 
bombs on those cities.  He also indicated that in September 
1945 his ship entered Tokyo Bay as part of the fleet 
occupying that area and participated in the demilitarization 
of Izu and the Japanese homeland until November 1945.  He 
stated that the crew was not issued film badges.  

In June 2005, the Defense Threat Reduction Agency (DTRA) 
provided information concerning the veteran's alleged 
exposure to radiation.  DRTA noted that the veteran had 
served aboard the USS Quincy from December 1943 to January 
1946.  It indicated that naval records revealed that the ship 
was the ship was approximately 700 nautical miles from 
Hiroshima on August 6, 1945 at the time of detonation.  On 
August 9, 1945, the ship was approximately 665 nautical miles 
from Nagasaki at the time of detonation.  DTRA noted that 
between August 27 and November 26, 1945, the Quincy visited a 
number of ports in Japan, all being several hundred miles 
from Hiroshima and Nagasaki.  DRTA concluded that it was 
unable to confirm the veteran's presence with the American 
occupational forces or in the vicinity of Hiroshima or 
Nagasaki.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for an organic disease of the nervous 
system or paralysis agitans may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

Among the radiogenic diseases under § 3.311 is skin cancer.  
However, § 3.311(b) requires evidence that the veteran was 
exposed to ionizing radiation as a result of 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by the United States forces during the 
period beginning on August 6, 1945 and ending on July 1, 
1946; or other activities as claimed.  

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).  

38 U.S.C.A. § 1154

The veteran has not asserted that he developed skin cancer, 
an eye disability or Parkinson's disease during combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154 are not 
applicable.

	Skin Cancer

The record demonstrates that the veteran has been treated for 
skin cancer.  VA treatment records reflect an initial 
diagnosis in 2001.

However, exposure to radiation in service is a prerequisite 
to a successful claim pursuant to 38 C.F.R. § 3.311(b).  The 
record establishes that the veteran did not participate in a 
radiation risk activity, or that he was otherwise exposed to 
radiation.  
See 38 C.F.R. § 3.311.  The service department does not have 
a dose estimate and an independent dose estimate has not been 
provided.  Moreover, DTRA has indicated that the veteran's 
ship was not within proximity of Hiroshima or Nagasaki.  The 
military records show that the veteran's ship operated off 
the shores of Japan during the time that the atomic bombs 
were dropped on Hiroshima and Nagasaki, but that the ship was 
several hundred miles from both cities at the time of 
detonation.  Moreover, the ship was never within less than 
400 miles from either city, according to naval records.   
There is no indication that he was at or within 10 miles of 
the city limits of either Hiroshima or Nagasaki.  Therefore, 
further development under this section is not warranted.

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of skin cancer during service or within one year of 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § 3.303, 3.307, 3.309.  In this regard the Board 
notes that the first evidence dates to 2001, many years after 
the veteran's discharge from service.  There is no evidence 
providing a relationship between any incident of the 
veteran's service and his skin cancer.  Accordingly, service 
connection is not otherwise warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for skin cancer must be 
denied.

	Bilateral Eye Disability and Parkinson's Disease

Initially, the Board notes that disabilities of the eye and 
Parkinson's disease are not subject to the presumptive 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Additionally, neither disability is a "radiogenic diseases" 
pursuant to 38 C.F.R. § 3.311.  Accordingly, the only avenue 
for entitlement to service connection for these disorders 
under the theory that they were caused by exposure to 
radiation is under 38 C.F.R. § 3.303(d) which requires 
evidence that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  

The competent evidence does not demonstrate that the 
veteran's claimed bilateral eye disability and Parkinson's 
disease are the result of exposure to radiation or any 
incident of service.  Moreover, there is no competent 
evidence that the claimed disabilities were otherwise 
incurred during the veteran's active service.  At time of 
separation, the eyes and nervous system were normal.  In 
addition, there is no evidence of an organic disease of the 
nervous system or paralysis agitans within one year of 
separation from service.  Rather, the evidence demonstrates a 
remote, post-service onset of these claimed disabilities.  

While the Board has considered the veteran's assertions that 
his eye disability and Parkinson's disease were caused by 
radiation exposure during service, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a bilateral eye 
disability and Parkinson's disease must be denied.


ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for Parkinson's disease is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


